Per Curiam. This is an action on the case begun by appellee against the City of Alton and one Alvina Foulds (since deceased), to recover damages for injury done to appellee’s property by grading down the street in front of it. There was a trial by jury and a verdict for the plaintiff for $400. A motion for a new trial was made on behalf of the city, which was overruled, and judgment was entered on the verdict for the entire amount of damages found by the jury, although counsel on each side say in their briefs that plaintiff remitted $50 of the verdict, but there is nothing of the kind in the record. The city has brought the case here by appeal, and asks for a reversal of the judgment on the sole ground that the verdict is against the weight of the evidence; but whether it is or not, we have no means of knowing, as the bill of exceptions does not purport to contain all the evidence given on the trial. In the case of Cogshall v. Beesley, 76 Ill. 445, the court said: “ The practice is well settled, that where the bill of exceptions fails to show that it contains all of the evidence in the case, we will not examine whether the evidence it does contain supports the verdict. Miner v. Phillips, 42 Ill. 123.” There is nothing we can do but affirm the judgment, which is done. J udgement affirmed.